 Case 2:18-cv-09052-GW-GJS Document 28 Filed 01/28/19 Page 1 of 2 Page ID #:267




1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11   AUSTIN DICKEY, individually and on         Case No.: CV 18-9052-GW-GJSx
12   behalf of all others similarly situated,
                                                ORDER VACATING L.R. 23-3
13                             Plaintiffs,      DEADLINE TO FILE MOTION
14           v.                                 FOR CERTIFICATION

15   TICKETMASTER, LLC, a Virginia              Judge: Hon. George H. Wu
16   Corporation; LIVE NATION
     ENTERTAINMENT, INC., a Delaware            Complaint filed: Oct. 19, 2018
17   Corporation,                               Complaint Served: Oct. 26, 2018
18                                              Current L.R. 23-3 Date: Jan. 24, 2019
                               Defendants.
19
20
21
22
23
24
25
26
27
28
                      [PROPOSED] ORDER VACATING L.R. 23-3 DEADLINE
                            CASE NO.: 2:18-CV-09052-GHW-GJS
                                           1
 Case 2:18-cv-09052-GW-GJS Document 28 Filed 01/28/19 Page 2 of 2 Page ID #:268




1         Based on the stipulation of the parties, and good cause appearing therefore,
2         IT IS HEREBY ORDERED that the deadline under Local Rule 23-3 for
3 Plaintiffs to file a motion for class certification in this action is VACATED. The
4 parties shall propose a schedule for such briefing in in the Joint Report that they will
5 file in accordance with Federal Rule of Civil Procedure 26(f) and Local Rule 26-1.
6
7         IT IS SO ORDERED.
8
9 Dated: January 28, 2019
10                                               Hon. George H. Wu
                                                 United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                      [PROPOSED] ORDER VACATING L.R. 23-3 DEADLINE
                            CASE NO.: 2:18-CV-09052-GHW-GJS
                                           2
